Petition unanimously dismissed without costs. Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination that he violated various inmate rules, and Supreme Court transferred the proceeding to this Court pursuant to CPLR 7804 (g). The court erred in denying respondent’s motion to dismiss the petition as time-barred. The final determination of petitioner’s administrative appeal was issued on April 14, 2001, and the proceeding, commenced on September 28, 2001, was untimely (see, CPLR 217 [1]). The court lacked authority to “extend the time limited by law for the commencement of [the proceeding]” (CPLR 201; see, Matter of Magat v County of Rockland, 265 AD2d 483, 483-484; Bolovis v Polis Contr. Corp., 235 AD2d 323, 323-324). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Orleans County, Punch, J.) Present — Pigott, Jr., P. J., Green, Pine, Hayes and Hurlbutt, JJ.